OPINION — AG — ** FUNDS DIVIDED BY COUNTY COMMISSIONERS — APPORTIONED ** IN EXPENDING FUNDS DEPOSITED IN THE SPECIAL COUNTY HIGHWAY FUND UNDER 68 O.S. 667.1 [68-667.1] TO 68 O.S. 667.7 [68-667.7] [68-667.7], THE BOARD OF COUNTY COMMISSIONERS MUST ACT AS A BOARD, AND NOT INDIVIDUALLY; AND FURTHER THAT ALTHOUGH THE SAID FUNDS MAY BE EXPENDED ONLY UPON ROADS, CULVERTS, AND BRIDGES OF THE TYPES, OR UNDER THE CONDITIONS PRESCRIBED BY SAID ACT, SAID FUNDS SHOULD BE " APPORTIONED IN THE COUNTY (FOR THE SAID PURPOSES) IN ACCORDANCE WITH THE NEED OF THE COUNTY AND IN THE WAY WHICH WILL BENEFIT THE COUNTY MOST. " (VOTING, MAJORITY, FUNDS, FEDERAL FUNDS) CITE: OPINION NO. FEBRUARY 25, 1937 — MALCOLM, 68 O.S. 667.1 [68-667.1], 68 O.S. 667.6 [68-667.6] (RICHARD M. HUFF)